Citation Nr: 1532628	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-24 889	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion









INTRODUCTION

The Veteran had active military service from February 1992 to March 2001.

In a July 2015 decision, the Board denied the Veteran's claims for an increased evaluation for bilateral patellofemoral syndrome and chronic lumbar strain with minimal scoliosis, and remanded the issues of service connection for bilateral carpal tunnel syndrome and a psychiatric disorder, to include PTSD and depression.  For the reasons discussed below, only to the extent it remanded the issue of service connection for a psychiatric disorder, the Board's July 2015 decision is vacated.

In the September 2014 correspondence discussed below, the Veteran discussed at length his PTSD.  It appears the Veteran is seeking to reopen his previously disallowed claim of service connection for PTSD.  As such, this issue is REFERRED to the Agency of Original Jurisdiction (AOJ) for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

In a July 2015 decision, the Board remanded the issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, with instructions to issue a statement of the case (SOC) with respect to this issue.  The Board accepted a September 2014 statement from the Veteran as a notice of disagreement (NOD) with a prior denial of this issue.  In doing so, the Board erroneously identified a February 2014 rating decision as having denied service connection for a psychiatric disorder.  Instead, this issue was most recently denied by the AOJ in May 2013 rating decision.  The Veteran's September 2014 correspondence cannot be accepted as an NOD with respect to the issue of service connection for a psychiatric disorder, as it was not received within one year of the May 2013 rating decision.  See 38 U.S.C.A. § 20.302(a) (2014).  

Accordingly, only to the extent it remanded the claim of service connection for a psychiatric disorder, the July 2015 Board decision is vacated.




	                        ____________________________________________
	CHRISTOPHER MURRAY
	Acting Veterans Law Judge, Board of Veterans' Appeals




